Exhibit 10.14





   


June 8, 2010






Todd G. Abraham




Dear Todd:


This letter will confirm our offer of employment to you for the Vice President,
Operations position, reporting to the President & CEO at Endologix, Inc. The
specifics of this offer are as follows:


Hire Date:
July 1, 2010



Salary:
Beginning August 1, 2010, an annual base salary of Two Hundred Sixty Thousand
Dollars ($260,000) paid semi-monthly in the amount of Ten Thousand Eight Hundred
Thirty Three Dollars and Thirty Three Cents ($10, 833.33).



The salary for the month of July 2010 will be Ten Thousand Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($10,833.33) and will be paid on the July
31, 2010 payroll.


Bonus:
Annual bonus target of 35% of base salary, contingent upon the achievement of
company objectives. For 2010, you will be eligible for 50% of the annual bonus
target or a minimum of $40,000 payable in January 2011.



Equity Participation:
Stock Option grant in the amount of 90,000 shares of common stock will be
authorized under the Endologix Stock Option Plan. This grant will be priced on
the first day of your employment and vest over a four (4) year period.



Group Benefits:
You will be eligible to participate in the company-sponsored insurance programs.
Eligibility for you and your dependants is on the date of hire, following the
return of all successfully completed enrollment applications.



401(k) Plan:
You will be eligible to participate in the Company’s 401(k) plan. Eligibility is
on your date of hire, following the return of all successfully completed
enrollment applications. You may contribute from 1 to 100% of your salary up to
the annual limit of $16,500.00.

Employee Stock
Purchase Plan:
You will be eligible to participate in the ESPP according to the standard
provisions of the plan.





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Exhibit 10.14

Vacation:
You will be eligible for three weeks per full year accrued at a rate of 10 hours
per month with a maximum accrual of 240 hours.



Formal Review:
A formal review process, including a salary review will occur on an annual basis
beginning January 1, 2011.



Employment:
This offer is good for three working days after receipt of this letter and the
terms of this offer are completely confidential in nature and may not be shared
with any third party.



Endologix, Inc. abides by employment at-will, which permits the Company to
change the terms and conditions of employment with or without cause or notice,
including but not limited to termination, demotion, transfer, compensation,
benefits, duties, and location of work. Employees are also free to quit at any
time, with or without cause or prior notice. Neither this offer letter nor any
other written or verbal communications are intended to create a guarantee of
continued or long-term employment. All employment with the Company is at-will.
This offer is also contingent upon your signing and complying with the Company’s
Confidentiality Agreement which will be provided during orientation and needs to
be signed and returned upon your first day of employment with the Company.


Among other terms, the Confidentiality Agreement contains a representation by
you that you are not subject to any lawful agreements with any prior employer or
other third party that would prevent you from accepting employment with the
Company or performing your obligations under that Agreement. It also obligates
you to preserve the Company’s trade secrets and intellectual property, and
forbids you from using or disclosing any trade secrets or intellectual property
belonging to a previous employer or other third party. The Immigration Reform
and Control Act of 1986 requires all new employees to provide proof of
citizenship and/or right to work documentation within three (3) days from the
commencement of employment.


Todd, we look forward to having you join the management team at Endologix and
helping us become a leader in the treatment of aortic disorders.


Sincerely,
Agreed and Accepted,



/s/ John McDermott
/s/ Todd G. Abraham

                            
____________________
John McDermott                        Todd G. Abraham
President & Chief Executive Officer




--------------------------------------------------------------------------------


